Motion by defendants-respondents for reargument of appeal and, on reargument, that the first and second causes of action be dismissed or that summary judgment be granted to plaintiff on the first and second causes of *724action. Plaintiff-appellant stipulates to discontinue the third cause of action. Motion granted and, upon reargument, decision and order of this court, both dated July 19, 1965 amended by striking out the decretal paragraphs and by substituting therefor: “ Orders reversed, with $10 costs and disbursements, plaintiff’s cross-motion for summary judgment on the first and second causes of action granted, and defendants’ motions to dismiss the complaint denied, without costs. Third cause of action discontinued.” Christ, Hill and Babin, JJ., concur; Ughetta, Acting P. J., not voting; Benjamin, J., concurs in the granting of the motion for reargument but, upon reargument, dissents and votes to affirm the orders. Motion by defendants-respondents for leave to appeal to the Court of Appeals, denied as unnecessary. An appeal lies as of right (CPLR 5601). Christ, Hill, Rabin and Benjamin, JJ., concur. Ughetta, J., not voting.